            Case 2:20-cv-04685-CDJ Document 7 Filed 06/17/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RUBEN VELEZ-MALDONADO,                        :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-4685
                                              :
CEMOR, et al.,                                :
    Defendants.                               :

                                             ORDER

       AND NOW, this 17th day of June, 2021, upon consideration of Ruben Velez-

Maldonado’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Ruben Velez-Maldonado, #19009341, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of George W. Hill Correctional Facility or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Velez-

Maldonado’s inmate account; or (b) the average monthly balance in Velez-Maldonado’s inmate

account for the six-month period immediately preceding the filing of this case. The Warden or

other appropriate official shall calculate, collect, and forward the initial payment assessed

pursuant to this Order to the Court with a reference to the docket number for this case. In each

succeeding month when the amount in Velez-Maldonado’s inmate trust fund account exceeds

$10.00, the Warden or other appropriate official shall forward payments to the Clerk of Court

equaling 20% of the preceding month’s income credited to Velez-Maldonado’s inmate account

until the fees are paid. Each payment shall refer to the docket number for this case.
            Case 2:20-cv-04685-CDJ Document 7 Filed 06/17/21 Page 2 of 3




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

George W. Hill Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      Velez-Maldonado’s Complaint is DISMISSED IN PART WITH PREJUDICE

as follows:

       a.      All claims against Defendants Cemor and Appollo are DISMISSED WITH

       PREJUDICE.

       b.      The Clerk of Court is DIRECTED to terminate Cemor and Appollo as

       Defendants.

       6.      The Clerk of Court shall issue a summons to Defendant Francis only. Service of

the summons and the Complaint shall be made upon the Defendant by the U.S. Marshals Service.

Velez-Maldonado will be required to complete USM-285 forms so that the Marshals can serve

the Defendant. Failure to complete those forms may result in dismissal of this case.

       7.      All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                     “I, (name), do hereby certify that a true and correct
                     copy of the foregoing (name of pleading or other paper)
                     has been served upon (name(s) of person(s) served) by
                     placing the same in the U.S. mail, properly addressed,
                     this (day) of (month), (year).
                     ____________________________________
                        (Signature)”
             Case 2:20-cv-04685-CDJ Document 7 Filed 06/17/21 Page 3 of 3




       8.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Velez-Maldonado is specifically directed to comply with Local Civil Rule 7.1 and serve and file

a proper response to all motions within fourteen (14) days. Failure to do so may result in

dismissal.

       9.       Velez-Maldonado is specifically directed to comply with Local Rule 26.1(f)

which provides that “[n]o motion or other application pursuant to the Federal Rules of Civil

Procedure governing discovery or pursuant to this rule shall be made unless it contains a

certification of counsel that the parties, after reasonable effort, are unable to resolve the dispute.”

Velez-Maldonado shall attempt to resolve any discovery disputes by contacting Defendant’s

counsel directly by telephone or through correspondence.

       10.      No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       11.      In the event a summons is returned unexecuted, it is Velez-Maldonado’s

responsibility to ask the Clerk of Court to issue an alias summons and to provide the Clerk with

the Defendant’s correct address, so service can be made.

       12.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.

                                                BY THE COURT:

                                                 /s/ Hon. C. Darnell Jones II
                                                C. DARNELL JONES, II, J.
